(Por la Corte, a propuesta del
Juez Asociado Sr. Travieso.)
Pob Cuanto, los hechos en este caso y las cuestiones legales en-vueltas en el mismo son substancialmente idénticos a los del caso-núm. 8782, El Pueblo de Puerto Rico v. Salvador Lugo Figueroa, resuelto en junio 25 de 1941 (ante, pág. 34).
Pob lo tanto, por las razones expuestas en la opinión emitida en el citado caso, se revoca la sentencia que dictó la Corte de Dis-trito de Mayagüez el día 25 de septiembre de 1940, y se absuelve al acusado.